Name: 2002/794/EC: Commission Decision of 11 October 2002 concerning certain protective measures with regard to poultrymeat, poultrymeat products and poultrymeat preparations intended for human consumption and imported from Brazil (Text with EEA relevance) (notified under document number C(2002) 3692)
 Type: Decision_ENTSCHEID
 Subject Matter: animal product;  health;  trade;  America
 Date Published: 2002-10-12

 Avis juridique important|32002D07942002/794/EC: Commission Decision of 11 October 2002 concerning certain protective measures with regard to poultrymeat, poultrymeat products and poultrymeat preparations intended for human consumption and imported from Brazil (Text with EEA relevance) (notified under document number C(2002) 3692) Official Journal L 276 , 12/10/2002 P. 0066 - 0067Commission Decisionof 11 October 2002concerning certain protective measures with regard to poultrymeat, poultrymeat products and poultrymeat preparations intended for human consumption and imported from Brazil(notified under document number C(2002) 3692)(Text with EEA relevance)(2002/794/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Regulation (EC) No 178/2002 of the European Parliament and of the Council of 28 January 2002 laying down the general principles and requirements of food law, establishing the European Food Safety Authority and laying down procedures in matters of food safety(1), and in particular Article 53(1) thereof,Having regard to Council Directive 97/78/EC of 18 December 1997 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries(2), and in particular Article 22(1) thereof,Whereas:(1) As regards, in particular, food, Article 53(1)(b)(iii) of Regulation (EC) No 178/2002 provides for the adoption of any appropriate interim measure where it is evident that food imported from a third country is likely to constitute a serious risk to human health, animal health or the environment.(2) In accordance with Article 22 of Directive 97/78/EC the necessary measures must be adopted as regards the import of certain products from third countries where anything likely to constitute a serious danger for animal or human health appears or develops.(3) The presence of nitrofurans has been detected in poultrymeat and poultrymeat preparations intended for human consumption and imported from Brazil.(4) Brazil provided appropriate guarantees to the Commission, which should apply from 10 May 2002.(5) However, the presence of nitrofurans has been detected in consignments of poultrymeat from Brazil certified after 10 May 2002.(6) Since the presence of these substances on food presents a potential risk for human health, all consignments of poultrymeat, poultrymeat products and poultrymeat preparations imported from Brazil shall be sampled and analysed in order to demonstrate their wholesomeness.(7) Regulation (EC) No 178/2002 has set up the rapid alert system for food and recourse to it is appropriate for implementing the mutual information requirement laid down in Directive 97/78/EC.(8) This Decision will be reviewed in the light of the guarantees offered by the competent authorities of Brazil and on the basis of the results of the test carried out by Member States.(9) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 1This Decision shall apply to poultrymeat, poultrymeat products and poultrymeat preparations imported from Brazil.Article 21. Member States shall, using appropriate sampling plans and detection methods, subject each consignment of poultrymeat, poultrymeat products and poultrymeat preparations imported from Brazil to a chemical test in order to ensure that the products concerned do not present a hazard to human health. This test must be carried out, in particular, with a view to detecting the presence of nitrofurans and their metabolites.2. Member States shall inform the Commission of the results of the test referred to in paragraph 1, making use of the rapid alert system for food, set up by Regulation (EC) No 178/2002.Article 3Member States shall not authorise the importation into their territory or the consignment to another Member State of the products referred to in Article 1 unless the results of the checks referred to in Article 2 are favourable.Article 4All expenditures incurred by the application of this Decision shall be charged to the consignor, the consignee or their agent.Article 5Member States shall amend the measures they apply to imports in order to bring them into line with this Decision. They shall immediately inform the Commission thereof.Article 6This Decision shall be reviewed on the basis of the guarantees provided by the competent Brazilian authorities and of the results of the tests referred to in Article 2.Article 7This Decision is addressed to the Member States.Done at Brussels, 11 October 2002.For the CommissionDavid ByrneMember of the Commission(1) OJ L 31, 1.2.2002, p. 1.(2) OJ L 24, 30.1.1998, p. 9.